Citation Nr: 9906598	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for Ramsay Hunt 
Syndrome with Bell's palsy and skin rash, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1956 to June 
1959, and from November 1990 to July 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an October 1993 rating action, which granted service 
connection for PTSD and Ramsay Hunt Syndrome, and which 
assigned a 30 percent disability evaluation for the former 
and a 10 percent disability evaluation for the latter.  The 
veteran disagreed with the evaluation assigned for Ramsay 
Hunt Syndrome in November 1993, and a statement of the case 
was issued in January 1994.  A substantive appeal was 
received in March 1994.  

As to the evaluation assigned for PTSD, the veteran disagreed 
with that in March 1994, and a statement of the case was 
issued in May 1995.  A substantive appeal was received in 
July 1995.  In September 1995, the veteran appeared at a 
hearing conducted at the RO, at which both issues on appeal 
were discussed.  In April 1996, and March 1998, supplemental 
statements of the case were issued, and the case was 
subsequently forwarded to the Board.  

In addition to the foregoing, the Board notes that in April 
1998, the veteran submitted an application for increased 
compensation based on unemployability.  Although the RO began 
development on that claim, the record does not reflect that a 
decision on the matter has been reached.  As such, it has not 
been developed on appeal and, as it is not inextricably 
intertwined with the issues on appeal, it is referred to the 
RO for further appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to Ramsay Hunt Syndrome 
with Bell's palsy and skin rash has been obtained by the RO.

2.  The veteran's Ramsay Hunt Syndrome with Bell's palsy and 
skin rash is not shown to be productive of exudation, or 
constant itching, extensive lesions, or marked disfigurement, 
or more than moderate incomplete paralysis of the seventh 
(facial) cranial nerve.  


CONCLUSION OF LAW

The criteria for an evaluation in excess 10 percent for 
Ramsay Hunt Syndrome with Bell's palsy and skin rash have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 7806, 8207 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to his Ramsay Hunt Syndrome, the veteran essentially 
contends that it is productive of a rash, and is more 
severely disabling than currently evaluated.

The Board finds that the claim for an increased rating for 
the veteran's Ramsay Hunt Syndrome with Bell's palsy and skin 
rash is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  In the context of a claim for an increased 
evaluation of a condition previously adjudicated to be 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  See Johnston v. Brown, 10 Vet.App. 80, 
84 (1997); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim under 38 U.S.C.A. § 5107, since the veteran's recent 
outpatient treatment records have been associated with the 
claims file, and he has undergone recent examinations for VA 
purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The record reflects that the veteran was service connected 
for Ramsay Hunt Syndrome with Bell's palsy and skin rash in 
an October 1993 rating action.  This was based on a review of 
the veteran's service medical records that revealed he 
complained of a skin rash, and post service medical records 
that also reflected skin rash complaints.  In addition to the 
skin rash complaints, the postservice records also showed 
complaints of facial numbness, and it was considered the 
veteran might have developed an incomplete zoster Ramsay Hunt 
type problem with a Bell's palsy.  When the veteran was 
examined for VA purposes in September 1992, however, the 7th 
cranial nerve was completely normal, and the veteran reported 
a complete resolution of the facial numbness complaints over 
the preceding 6 weeks.  As to the rash component of the 
disability, the veteran reported a 90 percent resolution of 
his complaints.  An examination of the skin was notable only 
for a slight alopecia present in the bilateral posterior 
occipital region, not usually seen in the normal male pattern 
baldness, which was present over the superior cranium.  There 
was, however, a slight redness in the area, with a "2 mm. 
excoriated spots x 4 over the left temporal region."  

On the foregoing record, the RO assigned a 10 percent 
disability evaluation for the veteran's Ramsay Hunt Syndrome, 
effective from July 1991, and then assigned a noncompensable 
evaluation, effective from September 1992.  Thereafter, 
however, a review of additional evidence obtained since the 
October 1993 rating action was conducted, and the disability 
evaluation assigned for the veteran's Ramsay Hunt Syndrome 
was increased, in a March 1996 rating action, to 10 percent.  
This was made effective from the date of the September 1992 
rating reduction.  Thus, the veteran has essentially been 
assigned a 10 percent disability evaluation for the 
disability at issue since his July 1991 discharge from active 
service. 

The evaluation of the veteran's disability has been 
considered under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806, as eczema, as well as under Diagnostic 
Code 8207, for impairment of the seventh (facial) cranial 
nerve.  Whichever provided the higher rating formed the basis 
for the evaluation assigned.  Under Code 7806, a 10 percent 
rating is warranted when there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is assigned when there is exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Under Diagnostic Code 8207, a 10 percent evaluation is 
warranted for incomplete, moderate paralysis.  A 20 percent 
rating is warranted for severe, incomplete paralysis.  In 
addition, a note to this diagnostic code reveals that the 
ratings are dependent upon relative loss of innervation of 
facial muscles.  

The medical records in this case reflect that the veteran was 
seen for complaints of a rash on his upper body, including 
his arms, chest, sacral area, and submandibular area, 
beginning in March 1992.  These complaints continued 
throughout most of the remainder of that year, although, by 
the time the veteran was examined in September 1992, he 
reported the problem was  90 percent resolved.  Records dated 
in October and December 1992, however, continued to reflect 
the presence of skin rash complaints.  

In a record dated in January 1993, the veteran's condition 
was described as producing erythemous, confluent, irregular 
papules on the back of the scalp, anterior upper chest, neck, 
hips, and low mid back.  This condition, however, was simply 
characterized as dermatitis, and the veteran was provided 
medications.  Similar findings and complaints were recorded 
in subsequently dated records in May, June, and August 1993.  
Records dated after January 1994, however, reflect far fewer 
complaints related to the veteran's skin, as they primarily 
show treatment for PTSD.  

In October 1995, however, the veteran underwent an 
examination for VA purposes.  The report of that examination 
revealed multiple areas of scarring secondary to excoriations 
of the upper arms and deltoid areas.  There were also 
multiple papules, approximately 4 mm. in diameter, of the 
upper arms, back, and chest, and a few open sores measuring 1 
cm. in diameter, which had been excoriated.  These open sores 
were macular in appearance, and described as having a shiny 
base.  Evidence of scarring secondary to excoriation was also 
evident in the upper arms.  The diagnosis following the 
examination was eczematous dermatitis.  

In January 1998, the veteran underwent another examination 
for VA purposes.  Accompanying the report of this examination 
were color photographs of a portion of the veteran's right 
arm, a portion of his left arm, his upper front chest and 
neck, his lower back, and the area behind his left ear, 
including the back of his head and neck.  The report revealed 
that the examiner noted the presence of skin lesions in three 
areas on the anterior chest wall along the right sternal 
border and a small area of red papules on a clear base with 
evidence of scab formation.  This was also noted on the 
superior pinna of the left ear.  Along the parietal region of 
the skull adjacent to the ear there was a line of excoriation 
considered a probable result of abrasions from the frame of 
the veteran's glasses against the papules.  Old scabs were 
also noted in the lumbar spine area, but no exanthem was 
found.  In addition to the foregoing, the physician who 
conducted this examination also noted the presence of ptosis 
on the left, which was considered to be a residual of nerve 
palsy.  Other than that finding, however, cranial nerves II 
through XII were described as grossly intact.  

In March 1998, the veteran underwent an examination of the 
cranial nerves.  The report of that examination revealed what 
was considered to be some mild drooping of the superior left 
eyelid.  There was also some mild weakness of the orbicularis 
oculi on the left and some weakness of the muscles on the 
left forehead.  The remainder of the cranial nerves, however, 
were normal.  

On the foregoing record, it is the Board's conclusion that an 
evaluation in excess of 10 percent for the veteran's Ramsay 
Hunt Syndrome with Bell's palsy and skin rash is not 
warranted.  It is observed that, currently, the primary 
manifestation of this disability is the veteran's skin 
condition.  In this regard, however, the Board notes that the 
veteran has not recently sought out any particular care for 
its treatment.  Moreover, while recent examination did 
confirm the chronic nature of the veteran's skin condition, 
exudation and constant itching were not described.  In 
addition, the presence of lesions were confined to specific 
areas of the veteran's body, and there was no indication that 
this was considered to be markedly disfiguring.  Accordingly, 
the criteria for a 30 percent rating under the provisions of 
Diagnostic Code 7806 are not met.   

Although the primary manifestation of the veteran's 
disability is related to his skin problem, the Board has also 
considered whether a rating in excess of 10 percent would be 
warranted under the provisions of Diagnostic Code 8207, for 
the impairment of the seventh (facial) cranial nerve.  If 
that were the case, the higher rating would be assigned.  As 
it happens, however, the only residuals of the veteran's 
facial nerve impairment consist of what has been described as 
a mild drooping of the superior left eyelid, mild weakness of 
the orbicularis oculi on the left, and some weakness of the 
muscles on the left forehead.  As such, it does not appear 
that even moderate incomplete paralysis of the seventh 
cranial nerve is shown.  In view of those findings, an 
increased rating for the veteran's Ramsay Hunt Syndrome with 
Bell's palsy and skin rash is not warranted under the 
provisions of this diagnostic code.  

Since the criteria for a rating in excess of 10 percent for 
the veteran's Ramsay Hunt Syndrome with Bell's palsy and skin 
rash is not warranted under the provisions for rating either 
his facial nerve impairment or his skin rash, the appeal is 
denied.  


ORDER

Entitlement to an increased rating for Ramsay Hunt Syndrome 
with Bell's palsy and skin rash is denied.  


REMAND

Regarding the veteran's claim concerning the evaluation of 
PTSD, the Board notes that the regulations pertaining to 
rating psychiatric disabilities were revised, effective in 
November 1996.  See 61 Fed. Reg. 52,695-52,702. (Oct. 8, 
1996).  The United States Court of Veterans Appeals (which 
was redesignated as the United States Court of Appeals for 
Veterans Claims, effective March 1, 1999) has held that, 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).

In this regard, the Board observes that the Secretary has not 
made a determination as to whether the prior regulations 
pertaining to rating psychiatric disabilities are more or 
less favorable to an appellant than the new regulations, and 
that the veteran's current claim was filed in September 1993, 
prior to the change in the rating criteria.  Therefore, the 
version most favorable to the veteran should be used in 
evaluating his claim.  Significantly, while it appears that 
the RO considered both the old and the new regulations in 
evaluating the veteran's claim, as indicated in the March 
1998 supplemental statement of the case, the record does not 
reflect that the veteran was ever advised of the criteria by 
which this disability was evaluated, prior to the change in 
regulations in November 1996.  In order to preserve the 
veteran's procedural rights in this regard, it will be 
necessary to appraise him of that information, and give him 
an opportunity to make any arguments concerning his claim 
based on the pre-November 1996 criteria.  

The Board also observes that, in April 1998, the veteran 
submitted an application for benefits based upon 
unemployability, which he contends is due to his PTSD 
symptoms.  In that application, he indicated that he was 
receiving regular treatment for PTSD at the VA Medical Center 
in White River Junction.  In order to ensure a complete 
record, an attempt should be made to obtain copies of all 
current PTSD treatment records.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file copies of 
any records of PTSD treatment relating to 
the veteran from the White River 
Junction, Vermont, VA Medical Center 
dated after September 1996.   

2.  After reviewing this record and 
conducting any additional development as 
may be logically indicated as a result of 
this review, or by any further 
communication received from the veteran, 
the RO should enter its determination as 
to whether an increased rating for PTSD 
is warranted.  In doing so, the RO should 
consider the criteria in effect, both 
prior to, and since November 1996.  If an 
increased rating is assigned, the RO 
should inquire of the veteran if that 
action satisfies his appeal.  In the 
event it does not, or if it is determined 
that an increased rating is not 
warranted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case which 
should contain a citation to the 
regulations and criteria regarding mental 
disorders that were in effect prior to 
November 7, 1996.  Thereafter, the 
veteran and his representative should be 
given a reasonable opportunity to respond 
with additional argument based on the 
information provided in this document, 
before the case is returned to the Board 
for further review.

No inference should be drawn regarding the final disposition 
of the claim on appeal as a result of this action, and the 
veteran need take no further action until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 11 -


